Citation Nr: 1414706	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  08-13 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's bilateral hearing loss.  

2.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's post-operative left otitis media with cholesteatoma residuals, to include entitlement to separate compensable evaluations.  

3.  Entitlement to a compensable disability evaluation for the Veteran's right otitis media, to include entitlement to separate compensable evaluations.  

4.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Lawrence J. Weinstein, Attorney
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from October 1953 to September 1955.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) which denied increased disability evaluations for the Veteran's bilateral hearing loss; post-operative left otitis media with cholesteatoma residuals; and right otitis media.  In January 2010, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  At the hearing, the Veteran submitted a Motion to Advance on the Docket.  In May 2010, the Board granted the Veteran's motion.  In June 2010, the Board remanded his appeal to the RO for additional action.  

In February 2012, the RO denied a TDIU.  In June 2012, the Board remanded the Veteran's appeal to the RO for additional action.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


REMAND

The Veteran contends that his service-connected ear disabilities have increased in severity; are manifested by severe bilateral hearing loss, tinnitus, vertigo/dizziness, right ear pain, and right ear itchiness with associated inability to wear his prescribed hearing aids; and render him unemployable due to his inability to continue his work as an architect.  

In reviewing the "Virtual VA" file, the Board notes that a February 2012 VA treatment record states that the Veteran was scheduled for a September 2012 private Ears, Nose, and Throat (ENT) evaluation to address his left ear disability.  That evaluation, if conducted, is not of record. See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran was last afforded VA examinations which addressed his hearing loss and ear disabilities in March 2011.  A September 2011 evaluation from D. Bigelow, M.D., states that the Veteran complained of hearing loss which "has progressively been getting worse."  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his hearing loss and ear disabilities after March 2011, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record, including that provided after February 2012.  

3.  Then schedule the Veteran for the appropriate VA examination(s) by a physician in order to determine the nature and severity of his bilateral hearing loss, post-operative left otitis media with cholesteatoma residuals, and right otitis media.  All indicated tests and studies, including an audiological evaluation if appropriate, should be accomplished and the findings then reported in detail.  The examiner should specifically state whether the Veteran's reported tinnitus and vertigo/dizziness constitute symptoms of his service-connected ear disabilities.  

The examiner should also address the functional impairment associated with the Veteran's service-connected hearing loss and ear disabilities.  

All relevant medical records, including the claims folders, must be made available to the examiner(s) for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided  

4.  After completing the above development to the extent possible, re-submit the Veteran's claims file to the C&P Service for consideration of assignment of extraschedular evaluation under the provisions of 38 C.F.R. §§  3.321(b) and 4.16(b).

5.  Then readjudicate the issues on appeal including entitlement to separate compensable evaluations.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2013).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

